DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims, 1 and 13 recite the following abstract ideas:
(as required by claim 1) method of determining awards due to a player playing a first person shooter game (managing interactions between people such as a social activity), comprising: 
providing a game comprising a plurality of wagering opportunities configured to be shot through received player interactions (commercial interactions and managing interactions between people); 
accepting funds from the player and initiating a game session (fundamental economic practices and managing interactions between people); 
receiving at least one player interaction with a wagering opportunity of the plurality of wagering opportunities during the game session  (commercial interactions and managing interactions between people); 
when the received player interaction with the wagering opportunity is successful and results in a kill shot, randomly awarding the player an amount determined according to a first RTP (managing interactions between people, fundamental economic practices, and mathematical calculations); and 
when the received player interaction with the wagering opportunity is successful but does not result in a kill shot, randomly awarding the player an amount determined according to a second RTP that is greater than the first RTP (managing interactions between people, fundamental economic practices, and mathematical calculations).
Claims 1 and 13 fall under “organizing human activity” and “mathematical concepts” related to fundamental economic practices of making bets and collecting money, commercial interaction including contracts and sales activities, and managing interactions between people including social activities and following rules within a game.  The claims are related to a people making bets during a shooting activity such as target practice on images, hunting animals, or the like and receiving different awards according to shooting activity performance.
The judicial exceptions are not integrated into a practical application because claims 1 and 13 uses a computer as a tool to perform abstract ideas.
Claims 1 and 13 does not recite additional elements that amount to significantly more that the judicial exceptions because the claimed “a gaming machine”, (as required by claim 13) “gaming device”, and “a memory; a processor, and a plurality of processes spawned by the processor, the plurality of processes comprising processing logic” are related to using uses a computer as a tool to perform abstract ideas, and/or generally linking the use of the judicial exceptions to a particular technological environment.  The additional elements taken individually and in combination do not result in the claims as a whole amounting to significantly more than the judicial exceptions.
Dependent 2-12 and 14-24 claims do not include additional elements that are sufficient to (a) integrate the judicial exceptions into a practical application and/or (b) amount to significantly more than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715